Citation Nr: 1709540	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  11-19 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for left knee anterior cruciate ligament tear, status post reconstruction, with traumatic degenerative arthritis and lateral meniscal tears.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Sioux Falls, South Dakota, Department of Veterans' Affairs (VA) Regional Office (RO). 

In March 1994 the RO granted service connection for tear, anterior cruciate ligament, left knee, status post reconstruction at 10 percent disabling. 

The Veteran filed claim for a rating increase in August 2004.  The RO issued a rating decision in November 2004 denying an increase.  The Veteran filed a notice of disagreement (NOD) in February 2005.  The RO issued a subsequent rating decision in March 2011 denying an increase.  The Veteran filed an additional NOD in April 2011. 

The RO issued a statement of the case (SOC) in June 2011 continuing the rating at 10 percent disabling.  In July 2011 the Veteran filed a Form 9 appeal and did not request a hearing.

In both January 2012 and July 2012 the RO issued a supplemental statement of the case (SSOC) and continued the rating at 10 percent disabling.  In August 2012 a Form 8 appeal was filed.  The Board remanded the claim in July 2014 for a new VA examination.

In January 2015 the RO issued a SSOC denying an increase rating.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case, in part, to afford the Veteran a VA examination to ascertain the severity and manifestations of his service-connected left knee disability.  He was afforded a VA examination in September 2014 that was responsive to the remand directives; however, since that time, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), which impacts the Veteran's case.  In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate.  Specifically the Court held that 38 C.F.R. § 4.59 requires that VA orthopedic examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, testing of the range of motion of the opposite undamaged joint. As such, lacking the required findings pursuant to Correia, the September 2014 examination report is inadequate. 

Therefore, on remand, the Veteran should be afforded another VA examination to ascertain the current severity and manifestations of his service-connected left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Following the completion of items (1-2) to the extent possible, schedule the Veteran for an appropriate VA examination with an appropriate medical professional to address the severity of the Veteran's left knee disability.  The Veteran's claim file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

The examiner should thereafter provide VA with the following information in accordance with the Court's holding in Correia.

A. Range of Motion Studies:

(i) the examiner must test the range of motion (i.e., flexion and extension of the left knee) in active motion, passive motion, weight-bearing, and nonweight-bearing for the left knee; 

The examiner must attempt to obtain the same measurements in the opposite limb.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

 (ii) to the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion (i.e.; flexion and extension of the left knee) of the Veteran's left knee (i.e., the extent of the Veteran's pain-free motion);

 (iii) and in providing the requested opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then re-adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC).  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




